Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered March 18, 2002, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
*568Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of the crimes of murder in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and reckless endangerment in the first degree, is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]). In any event, this contention is without merit. At trial, two eyewitnesses testified that they saw the defendant shoot the victim at point-blank range inside a nightclub. Additionally, one witness saw the defendant enter the club holding a silver gun, and another saw him exit the club holding a silver gun. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Metts, 184 AD2d 592, 593 [1992]; People v Mack, 178 AD2d 661 [1991]). Florio, J.P., Luciano, Schmidt and Rivera, JJ., concur.